              Case:19-03908-jtg   Doc #:30 Filed: 09/19/19   Page 1 of 10




                   UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
In re:

CHHATRALA GRAND RAPIDS, LLC,             Chapter 11
                                         Case No. 19-03908
          Debtor.                        Hon. John T. Gregg
_________________________________________)
In re:

BHOGAL ENTERPRISES, LLC,                 Chapter 11
                                         Case No. 19-03909
          Debtor.                        Hon. John T. Gregg
_________________________________________)

          STIPULATION TO ENTRY OF INTERIM ORDER
          GRANTING FIRST DAY MOTION OF DEBTORS
        FOR ENTRY OF ORDER (I) AUTHORIZING BUT NOT
     DIRECTING THE DEBTORS TO PAY CERTAIN PREPETITION
          WAGES, AND (II) GRANTING RELATED RELIEF

         Debtors, Chhatrala Grand Rapids, LLC and Bhogal Enterprises, LLC, and

the Office of the U.S. Trustee stipulate to entry of the attached proposed Interim

Order. Also attached is a redline of the order reflecting changes made subsequent

to the filing of the motion.

                                     Without objection,
                                     Daniel M. McDermott
 Steinberg Shapiro & Clark           United States Trustee
                                     Region 9

 /s/ Mark H. Shapiro (P43134)        /s/ with consent Matthew W. Cheney (P80991)
 Attorney for Debtor                 Assistant United States Trustee
 25925 Telegraph Rd., Suite 203      125 Ottawa Ave, NW, Suite 200R
 Southfield, MI 48033                Grand Rapids, MI 49503
 (248) 352-4700                      (616) 456-2002 ext 116
 shapiro@steinbergshapiro.com        matthew.w.cheney@usdoj.gov
               Case:19-03908-jtg       Doc #:30 Filed: 09/19/19         Page 2 of 10



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

CHHATRALA GRAND RAPIDS, LLC,                                   Chapter 11
                                                               Case No. 19-03908
            Debtor.                                            Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                                       Chapter 11
                                                               Case No. 19-03909
            Debtor.                                            Hon. John T. Gregg
_________________________________________)

      INTERIM ORDER GRANTING FIRST DAY MOTION OF DEBTORS
FOR ENTRY OF ORDER (I) AUTHORIZING BUT NOT DIRECTING THE DEBTORS
               TO PAY CERTAIN PREPETITION WAGES,
                AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of Chhatrala Grand Rapids, LLC and Bhogal

Enterprises, LLC, as Debtors and Debtors-in-Possession in the above-captioned Chapter 11

cases (the “Debtors”), pursuant to Sections 105(a), 363 and 507 of Title 11 of the United States

Code (the “Bankruptcy Code”), for an order granting the Debtors (i) authority, but not

direction, to pay certain prepetition Payroll Obligations 1 and Payroll Taxes and (ii) related relief,

all as more fully set forth in the Motion; and the Court having jurisdiction to decide the Motion

and the relief requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b); and

consideration of the Motion and the requested relief being a core proceeding pursuant to 28

U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and


1
  Capitalized terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Motion.
               Case:19-03908-jtg        Doc #:30 Filed: 09/19/19          Page 3 of 10



1409; and due and proper notice of the interim relief requested in the Motion having been given

as provided in the Motion; such notice having been adequate and appropriate under the

circumstances, and it appearing that no other or further notice need be provided; and objections

filed by the Office of the United States Trustee having been resolved; and the Court having held

a hearing to consider the relief requested in the Motion on an interim basis on September 18,

2019 (the “Interim Hearing”); and upon the record of the Interim Hearing, and upon all of the

proceedings had before the Court; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and it appearing

that the interim relief requested in the Motion is necessary to avoid immediate and irreparable

harm to the Debtors and the estate as contemplated by Bankruptcy Rule 6003, provides a net

benefit to the Debtors and the estate after taking into account the Bankruptcy Code’s priority

scheme, and is in the best interests of the Debtors, the estate, creditors, and all parties in interest;

and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted on an interim basis to the extent set forth herein. This

Court’s Stipulated Order for Limited Use of Cash Collateral to Fund Payroll Obligations entered

in In re Chhatrala Grand Rapids, LLC, Case Number: 19-03908-jtg at Document Number 25 is

incorporated by reference.

        2.      The Debtors are authorized, but not directed, pursuant to Sections 105(a), 363,

and 507(a) of the Bankruptcy Code, to pay and honor all prepetition Payroll Obligations and

Payroll Taxes due and payable as of the Commencement Date, subject to the limitations set forth

at Sections 507(a)(4) and (a)(5) of the Bankruptcy Code, including the $12,850 maximum

payment per individual.



                                                   2
               Case:19-03908-jtg       Doc #:30 Filed: 09/19/19         Page 4 of 10



       3.      The Debtors and any applicable third parties are authorized to continue to

allocate and distribute Deductions and Payroll Taxes to the appropriate third-party recipients or

taxing authorities in accordance with the Debtors’ stated policies and prepetition practices.

       4.      The Debtors are further authorized, but not directed, to pay all processing and

administrative fees associated with and all costs and expenses incidental to payment of the

Payroll Obligations and Payroll Taxes.

       5.      Any partial payments must be made pro rata.

       6.      Nothing in the Motion or this Interim Order shall be deemed to authorize the

Debtors to accelerate any payments not otherwise due prior to the date of the hearing to consider

entry of an order granting the relief requested in the Motion on a final basis (the “Final

Hearing”).

       7.      Nothing contained in the Motion or this Interim Order or any payment made

pursuant to the authority granted by this Interim Order is intended to be or shall be construed as

(i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

claim against the Debtors; (iii) a waiver of any claims or causes of action that may exist against

any creditor or interest holder; or (iv) an approval, assumption, adoption, or rejection of any

agreement, contract, lease, program, or policy between the Debtors and any third party under

Section 365 of the Bankruptcy Code.

       8.      Nothing in the Motion or this Interim Order, nor as a result of any payment made

pursuant to this Interim Order, shall be deemed or construed as a waiver of the rights of the

Debtors, or shall impair the ability of the Debtors, to contest the validity and amount of any

payment made pursuant to this Interim Order.




                                                  3
              Case:19-03908-jtg         Doc #:30 Filed: 09/19/19        Page 5 of 10



       9.        Notwithstanding entry of this Interim Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by any party.

       10.       The requirements of Bankruptcy Rule 6003(b) have been satisfied.

       11.       Under the circumstances of these chapter 11 cases, notice of the Motion is

adequate under Bankruptcy Rule 6004(a).

       12.       Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be

immediately effective and enforceable upon its entry.

       13.       This Interim Order is effective only from the date of entry through this Court’s

disposition of the Motion on a final basis; provided that, the Court’s ultimate disposition of the

Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

Interim Order.

       14.       The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Interim Order.

       15.       The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Interim Order.

       16.       The Final Hearing on the Motion shall be held on ____________, 2019, at _____

(EST), and any objections or responses to the Motion shall be in writing, filed with the Court,

and served upon (i) the Office of the United States Trustee; and (ii) counsel for the Debtor-in-

Possession, Steinberg Shapiro & Clark, so as to be received no later than 4:00 p.m. (EST) on

________, 2019.




                                                   4
                        Case:19-03908-jtg                Doc #:30 Filed: 09/19/19                   Page 6 of 10




                         UNITED STATES BANKRUPTCY COURT                                                  Formatted: Font: 12 pt
                       FOR THE WESTERN DISTRICT OF MICHIGAN


In re:                                                                                                   Formatted: Font: 12 pt


CHHATRALA GRAND RAPIDS, LLC,                                  Chapter 11
                                                              Case No. 19-03908
            Debtor.                                           Hon. John T. Gregg
_________________________________________)

In re:

BHOGAL ENTERPRISES, LLC,                                      Chapter 11
                                                              Case No. 19-03909
            Debtor.                                           Hon. John T. Gregg
_________________________________________)

      INTERIM ORDER GRANTING FIRST DAY MOTION OF DEBTORS
FOR ENTRY OF ORDER (I) AUTHORIZING BUT NOT DIRECTING THE DEBTORS
               TO PAY CERTAIN PREPETITION WAGES,
                AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of Chhatrala Grand Rapids, LLC and Bhogal

Enterprises, LLC, as Debtors and Debtors-in-Possession in the above-captioned Chapter 11

cases (the “Debtors”), pursuant to Sections 105(a), 363 and 507 of Title 11 of the United States

Code (the “Bankruptcy Code”), for an order granting the Debtors (i) authority, but not

direction, to pay certain prepetition amounts, and maintain and continue to honor and pay, in its

sole discretion, all amounts with respect to the Workforce Obligations, 1Payroll Obligations 2 and       Formatted: Font: 12 pt

Payroll Taxes and (ii) related relief, all as more fully set forth in the Motion; and the Court          Formatted: Font: 12 pt

having jurisdiction to decide the Motion and the relief requested therein pursuant to 28 U.S.C.


1
  Capitalized terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Motion.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Motion.
                        Case:19-03908-jtg                Doc #:30 Filed: 09/19/19                      Page 7 of 10




§§ 157(a)-(b) and 1334(b); and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the interim relief requested in the

Motion having been given as provided in the Motion; such notice having been adequate and

appropriate under the circumstances, and it appearing that no other or further notice need be

provided; and objections filed by the Office of the United States Trustee having been resolved;

and the Court having held a hearing to consider the relief requested in the Motion on an interim            Formatted: Font: 12 pt

basis on September __,18, 2019 (the “Interim Hearing”); and upon the record of the Interim                  Formatted: Font: 12 pt

Hearing, and upon all of the proceedings had before the Court; and the Court having determined

that the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and it appearing that the interim relief requested in the Motion is necessary to avoid

immediate and irreparable harm to the Debtors and the estate as contemplated by Bankruptcy

Rule 6003, provides a net benefit to the Debtors and the estate after taking into account the

Bankruptcy Code’s priority scheme, and is in the best interests of the Debtors, the estate,

creditors, and all parties in interest; and after due deliberation and sufficient cause appearing

therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted on an interim basis to the extent set forth herein. This               Formatted: Highlight


Court’s Stipulated Order for Limited Use of Cash Collateral to Fund Payroll Obligations entered

in In re Chhatrala Grand Rapids, LLC, Case Number: 19-03908-jtg at Document Number 25 is                    Formatted: Underline, Highlight
                                                                                                            Formatted: Highlight
incorporated by reference.
                                                                                                            Formatted: Font: 12 pt
               3.
                                                                                                            Formatted: List Paragraph, Indent: First line: 0", Right:
       4.      The Debtors are authorized, but not directed, pursuant to Sections 105(a), 363,              0"
                                                                                                            Formatted: List Paragraph, Right: 0", Line spacing:
and 507(a) of the Bankruptcy Code, to pay and honor all prepetition obligations associated with             Double


                                                  2
                        Case:19-03908-jtg               Doc #:30 Filed: 09/19/19                    Page 8 of 10




the Workforce Obligations and to continue programs and maintain funding in the ordinary

course of business, including from cash collateral, as described in the Motion, including on

account of: (a) Unpaid Compensation; (b) Deductions and Payroll Taxes; and (c) Supplemental

Workforce Obligations; (each as defined herein); provided that, the Debtors are authorized, but

not directed, to pay only amounts due and payable as of the Commencement Date and

amounts that are or become due and payable between the Commencement Date and the date

that a final order on the Motion is entered, unless otherwise ordered by the Court; provided,

further, that, pending entry of a final order, the Debtors shall not pay or honor Unpaid

Compensation, Reimbursable Expenses, or amounts due under the PTO Policy in amounts in

excess of the priority amounts set forth at sections 507(a)(4) or 507(a)(5) of the Bankruptcy

Code.

        5.2.   Nothing herein restricts the Debtors’ ability to modify or discontinue any benefit        Formatted: Font: (Default) Times New Roman, 12 pt
                                                                                                         Formatted: List Paragraph, Indent: Left: 0", Right: 0",
program to reduce or eliminate program expenses or the benefits provided thereunder, at any              Line spacing: Double, Numbered + Level: 1 +
                                                                                                         Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment:
time, in its sole discretion without prior approval of this Court, subject to any contractual or non-    Left + Aligned at: 1" + Indent at: 1"


bankruptcy law limitations.Payroll Obligations and Payroll Taxes due and payable as of the

Commencement Date, subject to the limitations set forth at Sections 507(a)(4) and (a)(5) of the

Bankruptcy Code, including the $12,850 maximum payment per individual.                                   Formatted: Font: 12 pt



        6.3.   The Debtors and any applicable third parties are authorized to continue to

allocate and distribute Deductions and Payroll Taxes to the appropriate third-party recipients or

taxing authorities in accordance with the Debtors’ stated policies and prepetition practices.




                                                  3
                        Case:19-03908-jtg                Doc #:30 Filed: 09/19/19                     Page 9 of 10




       7.4.    The Debtors are further authorized, but not directed, to pay all processing and

administrative fees associated with and all costs and expenses incidental to payment of the

WorkforcePayroll Obligations and Payroll Taxes.                                                            Formatted: Font: 12 pt
                                                                                                           Formatted: Font: 12 pt
       5.      Any partial payments must be made pro rata.

       8.6.    Nothing in the Motion or this Interim Order shall be deemed to authorize the                Formatted: Font: 12 pt


Debtors to accelerate any payments not otherwise due prior to the date of the hearing to consider

entry of an order granting the relief requested in the Motion on a final basis (the “Final

Hearing”).

       9.7.    Nothing contained in the Motion or this Interim Order or any payment made

pursuant to the authority granted by this Interim Order is intended to be or shall be construed as

(i) an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’

or any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any

claim against the Debtors; (iii) a waiver of any claims or causes of action that may exist against

any creditor or interest holder; or (iv) an approval, assumption, adoption, or rejection of any

agreement, contract, lease, program, or policy between the Debtors and any third party under

Section 365 of the Bankruptcy Code.

       10.8. Nothing in the Motion or this Interim Order, nor as a result of any payment made
pursuant to this Interim Order, shall be deemed or construed as a waiver of the rights of the

Debtors, or shall impair the ability of the Debtors, to contest the validity and amount of any

payment made pursuant to this Interim Order.

       11.9. Notwithstanding entry of this Interim Order, nothing herein shall create, nor is
intended to create, any rights in favor of or enhance the status of any claim held by any party.

       12.10. The requirements of Bankruptcy Rule 6003(b) have been satisfied.


                                                  4
                       Case:19-03908-jtg                Doc #:30 Filed: 09/19/19                   Page 10 of 10




       13.11. Under the circumstances of these chapter 11 cases, notice of the Motion is
adequate under Bankruptcy Rule 6004(a).

       14.12. Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall be
immediately effective and enforceable upon its entry.

       15.13. This Interim Order is effective only from the date of entry through this Court’s
disposition of the Motion on a final basis; provided that, the Court’s ultimate disposition of the

Motion on a final basis shall not impair or otherwise affect any action taken pursuant to this

Interim Order.

       16.14. The Debtors are authorized to take all action necessary to effectuate the relief
granted in this Interim Order.

       17.15. The Court shall retain jurisdiction to hear and determine all matters arising from
or related to the implementation, interpretation and/or enforcement of this Interim Order.

       18.16. The Final Hearing on the Motion shall be held on ____________, 2019, at _____
(EST), and any objections or responses to the Motion shall be in writing, filed with the Court,

and served upon (i) the Office of the United States Trustee; and (ii) counsel for the Debtor-in-

Possession, Steinberg Shapiro & Clark, so as to be received no later than 4:00 p.m. (EST) on

________, 2019.




                                                 5
